Exhibit 10v
 
 
INDEMNIFICATION AGREEMENT


THIS INDEMNIFICATION AGREEMENT (the “Agreement”), dated as of __________, by and
between Atrion Corporation, a Delaware corporation (the “Company”), and
 ___________  (the “Indemnitee”).


RECITALS


WHEREAS, the Indemnitee is a director or executive officer of the Company;


WHEREAS, the Company is aware that competent and experienced persons are
increasingly reluctant to serve as directors or executive officers of
publicly-held corporations unless they are protected by comprehensive liability
insurance and indemnification, due to the increased exposure to litigation costs
resulting from such service and due to the fact that this exposure frequently
bears no reasonable relationship to the compensation for such service;


WHEREAS, the General Corporation Law of Delaware (the “Law”) empowers the
Company to indemnify by agreement its directors and executive officers;


WHEREAS, the Company desires that the Indemnitee continue to serve as a director
or executive officer of the Company; and


WHEREAS, the Indemnitee is willing to continue to serve the Company as a
director on the condition that the Company use reasonable good faith efforts to
maintain liability insurance coverage and that the Indemnitee be indemnified and
afforded rights to the advancement of expenses as provided in this Agreement.


NOW, THEREFORE, in order to induce the Indemnitee to continue to serve as a
director or executive officer of the Company and in consideration for his or her
continued service, and of the covenants contained in this Agreement, the parties
agree as follows:


1.           Definitions. The following terms, as used herein, shall have the
following respective meanings:


"Claim or Claims" includes without limitation any threatened, pending, or
completed action, suit, or proceeding whether civil, derivative, criminal,
administrative, investigative, or otherwise, and includes any Claims by or in
the right of the Company.


"D&O Insurance" means any directors and officers liability insurance issued to
the Company.


"Expenses" means any reasonable expenses incurred by the Indemnitee as a result
of a Claim or Claims made against him or her for any act or omission (including,
without limitation, any breach of duty, neglect, error, misstatement, misleading
statement or otherwise) by the Indemnitee and any Claim against the Indemnitee
by reason of the fact that the Indemnitee is or was a director or executive
officer of the Company or any  subsidiary of the Company (“Subsidiary”),
including, without limitation, counsel fees and costs of investigative,
judicial, or administrative proceedings and any appeals.


"Loss" means any amount which the Indemnitee is legally obligated to pay as a
result of any Claim or Claims made against him or her for any act or omission
(including, without limitation, any breach of duty, neglect, error,
misstatement, misleading statement or otherwise) by the Indemnitee and any Claim
against the Indemnitee by reason of the fact that the Indemnitee is or was a
director or executive officer of the Company or any subsidiary of the Company,
including, without limitation, fines, damages, judgments, and sums paid in
settlement of any Claim or Claims.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Indemnification.  The Company shall, to the fullest extent
permitted by Law and subject to the terms of this Agreement, indemnify and
defend the Indemnitee and hold the Indemnitee harmless from and against any and
all Losses and Expenses.


3.           Advances of Expense.  In the event the Indemnitee is made party to,
or threatened to be made party to, any Claim, the Company shall pay the Expenses
incurred by the Indemnitee in connection with such Claim in advance of the final
disposition of such Claim to the extent payments for such Expenses are not
promptly received by the Indemnitee from D&O Insurance or other source of
indemnity.  Such payments shall be made within thirty (30) days of the
Indemnitee’s written requests therefor.


4.           Counsel and Defense. The Indemnitee shall promptly notify the
Company of the commencement or threat of commencement of any Claim, and the
Company shall be entitled to assume the defense thereof with counsel reasonably
satisfactory to the Indemnitee unless the Indemnitee reasonably objects to such
assumption of the defense by the Company on the grounds that there may be a
conflict of interest between the Company and the Indemnitee in the conduct of
such defense.  The Company shall not be liable to the Indemnitee for any
attorneys’ fees incurred by the Indemnitee in connection with the defense of a
Claim after the Indemnitee’s receipt of notice of the Company’s election to
assume the defense thereof unless the Indemnitee reasonably objects to such
assumption of the defense by the Company on the grounds that there may be a
conflict of interest between the Company and the Indemnitee in the conduct of
such defense or the Company fails in a timely manner to employ counsel to defend
such Claim.  If the Indemnitee engages counsel in connection with the defense of
a Claim due to a conflict of interest with the Company or due to the Company’s
failure to timely defend such Claim, as authorized pursuant to this Section 4,
the reasonable fees and expenses of such counsel shall be deemed Expenses
hereunder, subject to indemnification and advance by the Company in accordance
herewith, provided, however, that such counsel shall be reasonably acceptable to
the Company and, to the extent reasonably practicable, such counsel shall also
represent the other directors and executive officers of the Company in such
Claim who are parties thereto and similarly situated to the Indemnitee.


5.           Settlement.  The Company shall not be liable under this Agreement
for amounts paid in any settlement of any Claim without its prior written
consent (which consent shall not be unreasonably withheld, delayed or
conditioned).  If the Company shall have assumed the defense of a Claim in
accordance with Section 4 hereof, the Company shall be entitled to settle (and
the Indemnitee shall reasonably cooperate with the Company with respect to such
settlement) such Claim unless the Indemnitee reasonably objects to such
settlement.  For these purposes, without limiting the possible objections that
may be asserted by the Indemnitee, an objection to any settlement that includes
any express or implied admission of culpability by the Indemnitee or that fails
to include the complete and unqualified general release of the Indemnitee for
liability for any Claim made, or which could be made, by any adverse party to
such Claim shall be deemed reasonable.  The Company shall give the Indemnitee
not less than twenty (20) days prior written notice of any proposed settlement,
together with true and correct copies of any proposed agreements relating
thereto.


6.           Indemnification Procedure.  All Losses and Expenses incurred by the
Indemnitee in connection with a Claim which are subject to indemnification by
the Company pursuant to the provisions of this Agreement shall be appropriately
substantiated by the Indemnitee in accordance with the reasonable policies of
the Company in effect from time to time.  All payments on account of the
Company’s indemnification obligations under this Agreement, other than advances
pursuant to Section 3, shall be made within thirty (30) days of the Indemnitee’s
written request therefor unless, prior to the expiration of such thirty (30) day
period, a determination that the Indemnitee is not permitted to be indemnified
under applicable law is made by (i) a majority vote of the disinterested
directors of the Company, even though less than a quorum; (ii) a majority vote
of the disinterested stockholders of the Company; (iii) independent legal
counsel, selected by majority vote of the disinterested directors of the Company
and reasonably acceptable to the Indemnitee, in a written opinion; or (iv) a
final order by a court of competent jurisdiction from which there is no further
right of appeal.  Notwithstanding the foregoing provisions of this Section 6, a
determination pursuant to clause (i), (ii) or (iii) above that the Indemnitee is
not entitled to indemnification under applicable law shall not be binding on the
Indemnitee and shall not create any presumption that the Indemnitee has not met
the applicable standard of conduct required by applicable law if, within thirty
(30) days of the Indemnitee’s receipt of written notice of such determination,
the Indemnitee commences legal proceedings in a court of competent jurisdiction
seeking a determination that the Indemnitee would be entitled to indemnification
by the Company under applicable law.  In such event, the Company shall have the
burden of proving that indemnification of the Indemnitee is not required under
this Agreement, and the final disposition of such proceeding (whether by
settlement or judicial determination as to which all rights of appeal therefrom
have been taken or lapsed) shall be binding on the parties.  During the pendency
of any such proceeding (and any appeal therefrom) and until its final
disposition, the Company shall pay the Indemnitee all of the expenses of such
proceeding. In the event that any action is instituted in which the Indemnitee
seeks indemnification under this Agreement, or to enforce or interpret any of
the terms of this Agreement, the Indemnitee shall be entitled to be paid all
costs and expenses, including reasonable attorneys' fees and costs, incurred by
the Indemnitee with respect to such action, unless the court determines that
such action was not brought in good faith or was frivolous.  The Indemnitee
hereby undertakes to repay the Company for all advances in connection with such
proceeding if it shall ultimately be determined in such proceeding and all
appeals therefrom that the Indemnitee is not entitled to indemnification
hereunder.


 
 

--------------------------------------------------------------------------------

 
 
7.           Indemnification of Successful Party.  Notwithstanding the other
provisions of this Agreement, to the extent that the Indemnitee has been
successful on the merits or otherwise (including without limitation, the
dismissal of any action without prejudice) in defense of any Claim, he or she
shall be indemnified by the Company against all Losses and Expenses actually
incurred by him or her or on his or her behalf in connection therewith.


8.           Partial Indemnification.  If the Indemnitee is entitled to
indemnification hereunder by the Company for a portion of the Losses and
Expenses incurred by him or her in connection with a Claim, but not for the
total amount thereof, the Company shall nevertheless indemnify the Indemnitee
for the portion of such Losses and Expenses for which the Indemnitee is entitled
to indemnification hereunder.


9.           Contribution.  If, and to the extent that, the Indemnitee is not
entitled to indemnification for Losses and Expenses under this Agreement, then
in respect of any Claim in which the Company or any other person is (or would
be, if joined in such Claim) jointly liable with the Indemnitee, the Company
shall contribute to the amount of such Losses and Expenses, and pay to the
Indemnitee, an amount that is just and equitable in the circumstances, taking
into account, among other things, the relative fault of the parties who are (or
would be, if joined in such Claim) jointly liable with the Indemnitee and
contributions by other parties to the Indemnitee.  The Company and the
Indemnitee agree that it would not be just and equitable if contribution were
determined by pro rata allocation or by any other method of allocation that does
not take into account the equitable considerations referred to in this Section
9.  Notwithstanding the foregoing provisions of this Section 9, the Company and
the Indemnitee agree that, in the absence of bad faith, acts of intentional
fraud or dishonesty, intention not to act in the best interests of the Company
or criminal conduct on the part of the Indemnitee, it would not be just and
equitable for the Indemnitee to contribute to the payment of Losses or Expenses
arising out of any Claim an amount greater than the amount of fees or salary and
bonus paid to the Indemnitee for serving as a director or executive officer,
respectively, of the Company during the twelve (12) months preceding the
commencement of such Claim.


 
 

--------------------------------------------------------------------------------

 
 
10.           D&O Insurance.


(a)           While the Indemnitee is serving as a director or executive officer
of the Company and thereafter so long as the Indemnitee may be subject to any
Claim by reason of the fact that he was a director or executive officer of the
Company, the Company shall, subject to Section 10(b) below, use its reasonable
good faith efforts to provide and maintain D&O Insurance, with the Indemnitee
named as an insured with the same rights and benefits as are accorded to the
most favorably insured of the Company’s directors or executive officers, with
coverage amounts not less than, and upon terms no less favorable than, as
provided in the D&O Insurance policy presently in effect and covering the
Indemnitee and with an insurance carrier no less reputable than the insurance
carrier currently issuing such present D&O Insurance policy.  The Company shall
give prompt notice to the D&O Insurance carrier of the commencement of any Claim
in accordance with the procedures set forth in the policy.  The Company shall
thereafter take all necessary or desirable action to cause such insurer to pay,
on behalf of the Indemnitee, all amounts payable as a result of the Claim in
accordance with the terms of such policy.  The Indemnitee shall cooperate in
good faith with the requirements of any D&O Insurance policy maintained by the
Company and insuring the Indemnitee in connection with any Claim.  Notice of
termination or failure to renew of the D&O Insurance shall be provided to the
Indemnitee promptly upon the Company’s becoming aware of such termination or
failure to renew.


(b)           Notwithstanding the provisions of Section 10(a), the Company shall
have no obligation to obtain or maintain D&O Insurance if the Company, acting
through its Board of Directors or the Executive Committee thereof, determines in
good faith that such insurance is not reasonably available, the premium costs
for such insurance are disproportionate to the amount of coverage provided, the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit, or the Indemnitee is covered by similar insurance
maintained by a subsidiary of the Company.  In the event the Company (i) makes
any such determination or (ii) is notified by the D & O Insurance carrier that
such carrier is terminating or not renewing the D & O Insurance coverage, the
Company shall promptly give notice of such determination or such notification,
as the case may be, to the Indemnitee.
s

(c)           Notwithstanding any other provision hereof, the Company shall not
be obligated to make any separate payments to the Indemnitee for Expenses or
Losses to the extent that D&O Insurance covers such Expenses or Losses and the
carrier of the D&O Insurance makes payment for such Expenses or Losses directly
to the Indemnitee.  To the extent that any payment payable by the carrier of the
D&O Insurance in respect of such Expenses or Losses has previously been paid or
advanced to the Indemnitee by the Company, the parties agree that the Company
shall be subrogated to the rights of the Indemnitee to receive such payments
from the D&O Insurance carrier and that the Indemnitee will take all actions
reasonably necessary to turn over or otherwise cause the Company to receive such
payment from the D&O Insurance carrier.


11.           Repayment of Losses and Expenses.  Except as otherwise provided in
Section 10(c), the Indemnitee hereby agrees to repay the Company for all Losses
and Expenses paid by the Company only if, and to the extent that, it shall be
ultimately determined, in accordance with the provisions of Section 6 hereof,
that the Indemnitee is not entitled to indemnification under this Agreement.


12.           Nonexclusivity; Exceptions.


(d)           The indemnification and advancement of Losses and Expenses
provided by or granted pursuant to this Agreement shall not be deemed exclusive
of any other rights to which the Indemnitee may be entitled under the
Certificate of Incorporation of the Company or any bylaw, agreement, contract,
vote of stockholders or disinterested directors, or pursuant to Delaware law or
the direction of any court of competent jurisdiction.


(e)           The Company shall not be obligated to indemnify or advance
expenses to the Indemnitee with respect to any proceeding or claim (i) initiated
or brought voluntarily by the Indemnitee and not by way of defense, except as
otherwise provided in Section 6 above, (ii) brought by the Company against the
Indemnitee for willful misconduct unless a court of competent jurisdiction
determines that such proceeding or claim was not brought or made in good faith
or was frivolous, or (iii) in which a judgment is rendered against the
Indemnitee for an accounting of profits from the purchase or sale by the
Indemnitee of securities of the Company pursuant to the provisions of Section
16(b) of the Securities Exchange Act of 1934 and amendments thereto.


 
 

--------------------------------------------------------------------------------

 
 
13.           Changes in Law.  In the event of any change, after the date of
this Agreement, in any applicable law, statute, or rule which expands the right
of a Delaware corporation to indemnify a member of its board of directors or an
executive officer, such change shall be deemed to be within the purview of the
Indemnitee’s rights and the Company’s obligations under this Agreement.  In the
event of any change in any applicable law, statute or rule which narrows the
right of a Delaware corporation to indemnify a member of its board of directors
or an executive officer, such change, to the extent not otherwise required by
such law, statute or rule to be applied to this Agreement, shall have no effect
on this Agreement or the parties’ respective rights and obligations hereunder.


14.           Modification and Waiver. No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar), nor shall any such waiver constitute a continuing waiver.


15.           Severability.  If any provision or provisions of this Agreement
shall be held to be invalid, illegal, or unenforceable for any reason
whatsoever, then: (a) the validity, legality, and enforceability of the
remaining provisions of this Agreement (including, without limitation, all
portions of any sections of this Agreement containing any such provision held to
be invalid, illegal, or unenforceable that are not themselves invalid, illegal,
or unenforceable) shall not in any way be affected or impaired thereby; and (b)
to the fullest extent possible, the provisions of this Agreement (including,
without limitation, all portions of any sections of this Agreement containing
any such provision held to be invalid, illegal, or unenforceable, that are not
themselves invalid, illegal, or unenforceable) shall be construed so as to give
effect to the intent manifested by the provision held invalid, illegal, or
unenforceable.


16.           Subrogation.  In the event of any payment by the Company under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the Indemnitee’s rights of recovery, and the Indemnitee shall execute all
documents required and shall do all acts that may be necessary or desirable to
secure such rights and to enable the Company effectively to bring suit to
enforce such rights.


17.           Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original and both of which together shall be deemed
to constitute one and the same agreement.


18.           Successors and Assigns.  This Agreement shall be binding upon the
Company, its successors and assigns (including, without limitation, any
transferee of all or substantially all of its assets and any successor by merger
or operation of law) and shall inure to the benefit of the Indemnitee, his or
her heirs, personal representatives and assigns.


 
 

--------------------------------------------------------------------------------

 
 
19.           Notice. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed duly given: (a) if
delivered by hand and signed for by the party addressee; (b) if mailed by
certified mail, with postage prepaid and addressed to the Company at its
principal address or to the Indemnitee at the address shown on the signature
page hereof (or at such other address as provided to the Company by notice
pursuant to this Section 19), on the third business day after the mailing date;
(c) if sent via express overnight courier to the address provided for in clause
(b) above, on the first business day after deposit with such express overnight
courier.


20.           Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware.


IN WITNESS WHEREOF, the parties have entered into this Agreement effective as of
the date first written above




 

  ATRION CORPORATION             By:     Its:   

                                                                
 

  INDEMNITEE                

 

  Address:            

 

 